DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 11137627. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are anticipated by the patented claims.
Note: The difference between the recitation of cyclic autocorrelation in the patent and of cross-ambiguity function correlation in the present claims only amounts to different non-limiting intended uses of the claimed apparatus; the apparatus features are identical between the claims. An intended use recitation for an apparatus does not impart a patentable distinction if it merely states an intention while the prior art satisfies all the structural limitations of the claimed apparatus. The intended use does not impose a limit on the interpretation of the claim. See MPEP 2103(I)(C) and 2111.04.
Present claim
Patent claim
2. An apparatus for generating a set of cross-ambiguity function (CAF) correlation coefficients of an input signal, the apparatus comprising: 

a master laser configured to generate an optical frequency comb signal; 

a first optical modulator configured to modulate the optical frequency comb signal with an input signal to generate a plurality of spectral copies of the input signal; 

a dispersive element configured to delay the plurality of spectral copies of the input signal by a wavelength-dependent time delay; 

a second optical modulator configured to modulate the delayed plurality of spectral copies with a conjugate of the input signal;

and an optical comb filter configured to integrate the conjugate modulated delayed plurality of spectral copies of the input signal to generate the set of CAF correlation coefficients.
1. An apparatus for generating a set of cyclic autocorrelation coefficients of an input signal, the apparatus comprising: 


a master laser configured to generate an optical frequency comb signal; 

a first optical modulator configured to modulate the optical frequency comb signal with an input signal to generate a plurality of spectral copies of the input signal; 

a dispersive element configured to delay the plurality of spectral copies of the input signal by a wavelength-dependent time delay; 

a second optical modulator configured to modulate the delayed plurality of spectral copies with a conjugate of the input signal;

and an optical comb filter configured to integrate the conjugate modulated delayed plurality of spectral copies of the input signal to generate the set of cyclic autocorrelation coefficients.
3. The apparatus of claim 2, wherein the first optical modulator and the second optical modulator comprise amplitude modulators.
2. The apparatus of claim 1, wherein the first optical modulator and the second optical modulator comprise amplitude modulators.
4. The apparatus of claim 2, further comprising: 

a local oscillator configured to generate a swept frequency; 

a third optical modulator configured to modulate an optical signal generated by the master laser with the swept frequency from the local oscillator to generate swept optical sampling signals; 

a wavelength demultiplexer configured to combine the swept optical sampling signals and the integrated conjugate modulated delayed plurality of spectral copies of the input signal such that each of the swept optical sampling signals samples a corresponding integrated conjugate modulated delayed spectral copy of the input signal; 

and Page 2 of 6a plurality of detectors configured to detect the set of cross-ambiguity function (CAF) correlation coefficients for all time delays of an associated tone from the integrated conjugate modulated delayed plurality of spectral copies of the input signal, and output the set of CAF correlation coefficients.
3. The apparatus of claim 1, further comprising: 

a local oscillator configured to generate a swept frequency; 

a third optical modulator configured to modulate an optical signal generated by the master laser with the swept frequency from the local oscillator to generate swept optical sampling signals; 

a wavelength demultiplexer configured to combine the swept optical sampling signals and the integrated conjugate modulated delayed plurality of spectral copies of the input signal such that each of the swept optical sampling signals samples a corresponding integrated conjugate modulated delayed spectral copy of the input signal; 

and a plurality of detectors configured to detect the set of cyclic autocorrelation coefficients for all time delays of an associated tone from the integrated conjugate modulated delayed plurality of spectral copies of the input signal, and output the detected set of cyclic autocorrelation coefficients.
5. The apparatus of claim 4, wherein the third optical modulator is a single side band modulator.
4. The apparatus of claim 3, wherein the third optical modulator is a single side band modulator.
6. The apparatus of claim 4, wherein the plurality of detectors are coherent receivers.
5. The apparatus of claim 3, wherein the plurality of detectors are coherent receivers.



Allowable Subject Matter
Claims 7-17 are allowed.

The following is a statement of reasons for the indication of allowable subject matter: The primary reason for the allowance of the claims is the inclusion, in all the claims, of a modulat[ing] the delayed plurality of spectral copies with a conjugate of a second signal, the second signal being from the same transmission source as the first signal; and generat[ing] a set of CAF correlation, or Wigner, coefficients by integrat[ing] the conjugate modulated delayed plurality of spectral copies of the first signal. This was not anticipated by or obvious in view of the prior art or the previously patented claims. Examples of related art are provided below.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US Patent Application Publication No. 2011/0064169 – phase recovery filter coefficient determined by phase offset autocorrelation calculation in the electrical domain.
US Patent Application Publication No. 2005/0244154 – optical autocorrelation, multiplying a signal by a delayed version and integrating, for optical performance monitoring.
US Patent Application Publication No. 8026837 – A superficially similar structural arrangement of intensity modulator followed by spatial dispersive element followed by spatial intensity modulator, but this processing flow is for optical domain processing of a wideband signal for wideband ADC type function with an effective sampling rate of a multiple of existing ADCs (fig. 1), not for generating autocorrelation coefficients using spectral copies of an input signal plus the conjugate of the input signal.
US Patent Application Publication No. 2013/0183041 – conceptually similar to 8026837 described above, for a receiver.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN M CORS whose telephone number is (571)272-3028. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN M CORS/Primary Examiner, Art Unit 2636